STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CODY HAMILTON AND DEVIN NO. 2022 CW 0531
LEWIS HAMILTON

VERSUS

SAFEGUARD CAPITAL FUND,
L.P., SAFEGUARD SAFE
STORAGE, INC., SAFEGUARD
DEVELOPMENT GROUP, LLC,
SAFEGUARD DEVELOPMENT I,
LLC, SAFEGUARD EQUITY GROUP,
LLC, SAFEGUARD STORAGE
PROPERTIES, LLC, AND
SAFEGUARD OPERATIONS, LLC,
ABC INSURANCE COMPANY, AND JULY 19, 2022
XYZ INSURANCE COMPANY

 

In Re: The State of Louisiana, through the Department of
Public Safety and Corrections and Office of the State
Fire Marshal, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 681837.

 

BEFORE : HOLDRIDGE, PENZATO, AND LANIER, JJ.
WRIT DENIED.

AHP
WIL

Holdridge, J., concurs. This action does not preclude the
relator from filing a new motion for summary judgment addressing
relator’s liability in this matter

COURT OF APPEAL, FIRST CIRCUIT

A.Suf)

DEPUTY CLERK OF COURT
FOR THE COURT